DETAILED ACTION

Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "first surface finish structure" in lines 11, 23 and 25.  There is insufficient antecedent basis for this limitation in the claim.  Line 5 calls it “first surface finish layer”.  Correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102b1 as being clearly anticipated by Nakamura et al., US 7,435,680.

providing a routable encapsulated conductive substrate comprising: 
a first conductive structure 18a encapsulated within a first laminated layer 20; 
a second conductive structure 18b electrically coupled to the first conductive structure 18a and encapsulated within a second laminated layer 20a; and 
a first surface finish layer 14 disposed on at least portions of the first conductive structure 18s, wherein: 
the first surface finish layer 14 is exposed in the first laminated layer 20; and 
at least portions of the second conductive structure 18b are exposed in the second laminated layer 20a; 
electrically coupling (using 30a) a semiconductor component 30 to the first surface finish layer 24; and 
forming a package body 29 covering the semiconductor component 30 and the first surface finish layer 14 (column 9, lines 30-34 states the molding resin is optional, therefore in this instance it is included).
With respect to claim 5, Nakamura (figure 6) teaches electrically coupling the semiconductor component 30 comprises coupling with conductive bumps 30a in a flip-chip configuration. 
6-10 is/are rejected under 35 U.S.C. 102b1 as being clearly anticipated by Nakamura et al., US 7,435,680.
In re claim 6, Nakamura (figure 6) teaches a method of manufacturing a semiconductor device, comprising:
providing a routable encapsulated conductive substrate 1a comprising:
a first conductive structure 18a encapsulated within a first laminated layer 20, wherein:
the first conductive structure comprises: 
a first surface finish layer 14; 
a first conductive pattern 16; and 
first conductive vias 18a coupled to at least a portion of the first surface conductive pattern 16; and 
the first laminated layer 20 defines a top substrate surface of the routable encapsulated conductive substrate; 
the first surface finish structure 14 is exposed by the top substrate surface; 
a second conductive structure 18b electrically coupled to the first conductive vias 20x and encapsulated within a second laminated layer 20a, wherein: 
the second conductive structure 18b comprises: 
a second conductive pattern 18b; and 
conductive pads C connected to the second conductive pattern 18b; and 

the second laminated layer 20a covers a portion of the first laminated layer 20; and
lower surfaces of the conductive pads C proximate to the bottom substrate surface are devoid of the second laminated layer 20a so that the lower surfaces are adapted for coupling to a next level assembly; 
electrically coupling a semiconductor device 30 to the first surface finish structure 14; and
providing a package body covering the semiconductor device, at least portions of the first surface finish structure, and at least portions of the top substrate surface (column 9, lines 30-34 states the molding resin is optional, therefore in this instance it is included).
Concerning claim 7, wherein providing the routable encapsulated conductive substrate 1a comprises: providing the first surface finish layer 14 (Sn or Au/Ni-column 6, lines 60-61) and the first conductive vias 20x (Cu-column 4, lines 14, 18-19 & 28 teaches the wiring layer is made of Cu) comprising different conductive materials.
Pertaining to claim 8, wherein providing the routable encapsulated conductive substrate 1a comprises: providing the first surface finish layer 14 on a carrier 10 (figure 5A); providing the first conductive pattern 16 on the carrier 10 and the first surface 
In claim 9, Nakamura (figure 6) teaches providing the routable encapsulated conductive substrate 1a comprises: providing the first surface finish layer 14 substantially coplanar with the top substrate surface (figure 5D); and providing surfaces of the conductive pads C recessed within openings in the second laminated layer 20a/22; and the method further comprises providing one or more of conductive bumps coupled to the conductive pads or a second surface finish layer 24 coupled to the conductive pads C.
Regarding claim 10, Nakamura (figure 6) teaches electrically coupling the semiconductor device 30 comprises electrically coupling the semiconductor device 30 to the first surface finish layer 14 with conductive bumps 30a in a flip-chip configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 7,435,680, as applied to claim 1 above, and further in view of Hurwitz et al., US 9,589,920.
As to claim 2, Nakamura teaches providing the routable encapsulated conductive substrate comprises: 
providing the first surface finish layer 14 on a carrier 10 (figure 5a); 

providing the first laminated layer 20 covering the carrier 10, the first surface finish layer 24, the first conductive patterns 16, and the conductive vias 20x (figure 5b); 
providing the second conductive structure 18b comprising second conductive patterns 18b and conductive pads C connected to the conductive vias 20y (figure 5b & 5C); 
providing the second laminated layer 20a covering the first laminated layer 20, the second conductive patterns 18b and the conductive pads (figure 5b); and
removing the carrier 10 to expose the first surface layer 14.
Nakamura, which teaches depositing a conductive structure into openings in a laminated layer, fails to teach depositing the conductive structure, and then forming a laminated layer around it.
Hurwitz teaches providing a conductive structure 20/22/24 (figure 6n) and then providing a laminated layer 26 to cover the conductive structure 20/22/24 (figure 6p & 6s).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process of Hurwitz in the invention of Nakamura because Hurwitz teaches a known and use alternative, equivalent process of forming a conductive 
As to claim 3, Hurwitz teaches removing a portion of the first laminated layer 26 to expose the conductive vias 20/22/24 to the outside before providing the second conductive structure 20/22/24 (figures 6p & figure 6s); and 
Nakamura teaches connecting conductive bumps 40 to the conductive pads, wherein: 
the first surface finish layer 14 comprises one or more of nickel/gold (Ni/Au) (column 6, line 61), silver (Ag) or copper (Cu); 
surfaces of at least portions of the first conductive patterns 18a are recessed below a major surface of the first laminated layer 20 in a cross-sectional view; and
the first surface finish layer 14 is substantially coplanar with the major surface of the first laminated layer 20.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 7,435,680, as applied to claim 6 above.
With respect to claim 11, Nakamura teaches providing the routable encapsulated conductive substrate 1a comprises providing the first conductive vias 18a comprising .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 7,435,680, as applied to claim 6 above, and further in view of Chiu et al., US 2016/0079151.
As to claim 12, Nakamura teaches providing the routable encapsulated conductive substrate 1a comprises: providing a first part of the first conductive patterns 16 interposed between the first conductive vias 18a and the first surface finish layer 14; but fails to teach providing a second part of the first conductive patterns devoid of the first conductive vias and devoid of the first surface finish layer.
Chiu (see marked up figure 2K below) teaches providing a first part of the first conductive patterns 304 interposed between the first conductive vias 309 and the first 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second part of Chiu in the invention of Nakamura because Chiu teaches it effectively reduces the thickness of the package structure (abstract).

    PNG
    media_image1.png
    459
    819
    media_image1.png
    Greyscale

In re claim 13, Nakamura fails to teach providing the routable encapsulated conductive substrate comprises: providing a portion of the second conductive pattern structure devoid of any of the conductive pads.
Chiu (see marked up figure 2K below) teaches providing a portion of the second conductive pattern structure devoid of any of the conductive pads.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second conductive pattern structure devoid of any of the .

    PNG
    media_image2.png
    456
    851
    media_image2.png
    Greyscale

Claims 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 7,435,680, in view of Chiu et al., US 2016/0079151.
Regarding claim 16, Nakamura (figure 6) teaches a method of forming a semiconductor device comprising: 
providing a routable encapsulated conductive substrate 1a comprising: 
a first surface finish layer 14; 
first conductive patterns 16 comprising first portions connected to the first surface finish layer 14; 
conductive vias 18a connected to the first portions of the first conductive patterns 16; 

second conductive patterns 18b connected to the conductive vias 18a; 
conductive pads C connected to the second conductive patterns 18b; and 
a second laminated layer 20a covering at least a portion of the first laminated layer 20, the second conductive patterns 18b, and the conductive pads C, wherein the conductive pads C are exposed in a first surface of the second laminated layer 20a; 
electrically coupling (using 30a) a semiconductor component 30 to the first surface finish layer 14; and 
providing a package body (column 9, lines 30-34 states the molding resin is optional, therefore in this instance it is included) covering at least a portion of the first laminated layer 20 and the semiconductor component 30.
Nakamura fails to teach second portions laterally spaced apart from the first portions wherein the second portions are devoid of the first surface finish layer.
Chiu (see marked up figure 2K below) teaches second portions laterally spaced apart from the first portions wherein the second portions are devoid of the first surface finish layer.



    PNG
    media_image1.png
    459
    819
    media_image1.png
    Greyscale

With respect to claim 18, Nakamura teaches providing the routable encapsulated conductive substrate 1a comprises: providing the first surface finish layer 14 comprising one or more of nickel/gold (Ni/Au) (column 4, lines 11-12), silver (Ag) or copper (Cu).
As to claim 19, Chiu teaches providing the routable encapsulated conductive substrate 1a comprises: providing the first portions of the first conductive patterns wider than the second portions of the first conductive patterns in a cross-sectional view.
In re claim 20, though Chiu may fail to teach providing the routable encapsulated conductive substrate comprises: providing portions of the second conductive patterns .



    PNG
    media_image1.png
    459
    819
    media_image1.png
    Greyscale

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., US 7,435,680, in view of Chiu et al., US 2016/0079151, as applied to claim 16, and further in view of Kaneko, US 8,357,860.

Kaneko (see marked up figure 5 below) teaches providing the conductive vias substantially co-planar with the second surface of the first laminated layer; and providing surfaces of the conductive pads recessed within openings in the second laminated layer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the configuration of Kaneko in the invention of Nakamura because Kaneko teaches a well known and used alternative equivalent configuration. The substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16 USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).


    PNG
    media_image3.png
    526
    893
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/28/21